Title: To John Adams from James Warren, 29 July 1779
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Plymo. N E: July 29th. 1779
     
     I am Told that in the few Letters which have been received from you here you Complain greatly that your Friends dont write to you oftner, and that you seldom hear from America. I easily Conceive such A Situation painful, and have Contributed my Mite to prevent it by writeing by every good Opportunity and long Letters too, for I know that People in high Stations have their Curiosity as well as others, and if they Assume Brevity themselves in their Letters, they Love to have Matters in detail from others. Upon this Principle I filled a large Sheet which went six weeks ago per Capt. Thompson in A little flying Schooner, which I dare say will run Clear and deliver you the Letter in safety, and make it Unnecessary to be lengthy in this. Our Spirits have been Alternately raised and depressed by the Accounts we have had at different Times from South Carolina. Sometimes the British Army has been wholly routed, and destroyed, and at others were advancing with A prospect of Carrying Charlestown. In Short the Accounts both here and at Philadelphia have been Interrupted, Confused and Uncertain. I dont learn that Congress ever get any regular Official Accounts. I had a Letter from Mr. Lovel of the 18th. Instant, in which he gives such Accounts as they had received from Transient Persons, from which Compared with each Other he dared only to Infer that we might Expect good Tideing from thence. I now hear A Vessel arrived at New London in A short passage, says the Britons had reached their Shipping and Embarked. I don’t Understand how it is that these fellows can prowl about A Country for six Months, with an army of Continentals and Militia all round them, and then get off without much loss.
     Genl. Sullivan is gone into the Woods with about 5000 Men, (An Expedition I have no great Opinion of) while the Enemy have been ravageing the Coasts of Connecticut and Burning their Towns &c &c, According to the true Spirit of Magnanimity, and Humanity of the Plan Expressed by their Commissioners. If there be no Check to their proceedings it seems to me this is their Plan of Operation, for the present Campaigne. If it be Infamous for its Barbarism, or Contemptible for its Malicious Littleness, British Historians and Poets may reconcile it if they Can to their Boasted national Politeness and Magnanimity, or which is more probable deny the facts. The last we hear of them is at Rhode Island. What Town is the object of the next Expedition is Uncertain. I suppose they will soon work themselves out of Stock on that Side unless and must come round the Cape to find new Objects to glut their Cruelty and revenge.
     You will find by the Papers that a Detachment from Genl. Washington’s Army under Genl. Wayne has shewn what the Spirit of Enterprise may do if Exerted.
     We Just hear that Count D. Estaing has gained a great Naval Victory in the West Indies. I wish it may prove true. If it does probably some of their Ships will be sent this way, to avoid Hurricanes, and Assist us.
     Our Continental Ships as well as Privateers have been very Successfull. Many Prizes are sent in. We are now Engaged in An Expedition against the Enemy, who have made a Lodgment at Penobscot. About 20 Sail of Armed Vessels of different forces, Sailed about 10 days ago to Join 1600 Troops Assembled at the Eastward. If the Enemy do not draw off their Force, or reinforce them they are stupid indeed. If they do the last, our Fleet may be in danger, and A Capital Loss may Ensue. I gave you an Account in my last of the deplorable State of our Currency, since which an Alarm of danger from that quarter has become so general, as to form Associations of Merchants and a pretty general Convention of delegates from the several Towns at Concord. I have some Expectations from these measures, whether they sprung from Fear, or a resolute Fortitude, from self Interest, or genuine Patriotism. You will see their several proceedings in the Papers.
     In September we are to have A Convention at Cambridge to form A Constitution of Government.
     This is to go by the Mercury Packet Capt. Samson, who Carries dis­patches of Congress. What they Contain I dont know. I hope some Honourable Appointment for You. I have felt some resentment lately for your detention in Europe without being in A public Active Character and Station. I am however Assured by Mr. Adams that A great Majority of Congress have very favourable Sentiments and designs with regard to you.
     There goes Passenger in this Packet Mr. Elkanah Watson A Young Gentleman I am told of very good Character. He is Son of Capt. Watson of this Town, and a remote relation of Mine. He has lived and served his Time with John Browne of Providence, and I suppose is now in pursuit of Commercial plans. He Intends to go to Paris, and seems to be possessed of A Laudable Ambition to be taken Notice of by Gentlemen of distinction. You will therefore by some Attention to him Cherish a good Principle in the Mind of a Youth and oblige Your Friend and Humbe. Servt.
     
      J Warren
     
    